Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Launeil Sanders and Janneth Sanders appeal the district court’s order accepting the recommendation of the magistrate judge and granting the motions to dismiss filed by Defendants, David Alford, Henry McMaster, and the State of South Carolina. In them informal appellate brief, the Sanders failed to challenge the district court’s reasons supporting the denial of relief. Accordingly, the Sanders have for*359feited appellate review of those issues. See 4th Cir. R. 34(b) ("The Court will limit its review to the issues raised in the informal brief."). Accordingly, we grant leave to proceed in forma pauperis and affirm the district court's order. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.
AFFIRMED.